297 F.2d 437
H. Neil KELLY, Jr., Appellantv.UNITED STATES of America, Appellee.
No. 16324.
United States Court of Appeals District of Columbia Circuit.
Argued December 5, 1961.
Decided December 21, 1961.
Petition for Rehearing En Banc Denied En Banc February 2, 1962.

Messrs. Patrick J. Head and John J. Nealon, Washington, D. C., with whom Mr. John L. Ingoldsby, Jr., Washington, D. C., was on the brief, for appellant.
Mr. Anthony G. Amsterdam, Asst. U. S. Atty., Washington, D. C., with whom Messrs. David C. Acheson, U. S. Atty., and Nathan J. Paulson and Frederick G. Smithson, Asst. U. S. Attys., were on the brief, for appellee. Messrs. Charles T. Duncan, Principal Asst. U. S. Atty., and John R. Schmertz, Jr., Asst. U. S. Atty., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and FAHY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction, after jury trial, on four counts of an indictment charging the defendant with false pretenses, as defined in 22 D.C.Code § 1301 (1961). Defendant, the appellant, was sentenced to a term of from one to three years on each count, the sentences, however, to run concurrently. Because of the concurrent character of the sentences the judgment should be affirmed, in the circumstances of this case, if the conviction on any one count is free of reversible error. Hirabayashi v. United States, 320 U.S. 81, 63 S.Ct. 1375, 87 L.Ed. 1774; Heinecke v. United States, 111 U.S.App. D.C. ___, 294 F.2d 727, cert. denied 82 S.Ct. 173.


2
We have considered the questions presented respecting count II, one of the four counts on which defendant was convicted. This count embraced a rather complicated stock and worthless check transaction. We are satisfied that the evidence supports the jury verdict finding defendant guilty on this count, and that the trial was free of any significant error affecting the conviction. The judgment accordingly is


3
Affirmed.